918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward J. BRENNAN, Jr., Plaintiff-Appellant,v.STATE OF OHIO, W.T. Maneis, Patrolman, Defendants-Appellees.
No. 90-3123.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Edward J. Brennan, Jr., appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983, in which he challenged Ohio's mandatory seat belt law on constitutional grounds.  Brennan sought an injunction prohibiting enforcement of the statute.  The district court granted motions to dismiss filed by the defendants, State of Ohio and an individual Ohio state trooper.


3
Upon consideration, we conclude that the dismissal of plaintiff's complaint was proper.  The district court correctly noted that mandatory seat belt laws have withstood constitutional challenge.   See, e.g., People v. Kohrig, 113 Ill.2d 384, 498 N.E.2d 1158 (Ill.1986) (per curiam), appeal dismissed, 479 U.S. 1073 (1987) (no substantial federal question).  Ohio's statute has been held constitutional.   State v. Batsch, 44 Ohio App.3d 81, 541 N.E.2d 475 (Ohio Ct.App.1988).  Thus, plaintiff's claim is without merit.


4
Accordingly, the judgment of the district court is affirmed for the reasons stated in its order filed January 9, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.